Citation Nr: 1615587	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to a rating higher than 10 percent for left knee chondromalacia with osteoarthritis.

3.  Entitlement to a rating higher than 10 percent for right knee chondromalacia with osteoarthritis.
 
4.  Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for endocarditis due to VA treatment associated with an automatic implantable cardioverter/defibrillator.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection    for myopia, also claimed as keratoconus, and denied the claims for increased ratings for right and left knee chondromalacia with osteoarthritis, as well as a claim of entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151.
   
In October 2014 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  In February 2015 the Board reopened the claim for service connection for an eye condition, and remanded the appeal for additional development.  


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that a current disorder of the eyes was incurred in or aggravated by service.


2.  The Veteran's left knee chondromalacia with osteoarthritis is manifested by complaints of pain and functional impairment, but without extension limited to 10 degrees or more or flexion limited to 45 degrees or less; objective findings of lateral instability and subluxation have not been not shown. 
 
3.  The Veteran's right knee chondromalacia with osteoarthritis is manifested by complaints of pain and functional impairment, but without extension limited to 10 degrees or more or flexion limited to 45 degrees or less; objective findings of lateral instability or subluxation were not shown prior to April 27, 2012.

4.  Effective April 27, 2012, when viewed in the light most favorable to the Veteran, the evidence of record demonstrates that his right knee disability is productive of moderate subluxation; however, the most probative evidence is against a finding of severe right knee recurrent subluxation or lateral instability.

5.  The Veteran does not have additional heart disability arising from VA treatment as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2015).

2.  The criteria for a rating in excess of 10 percent for left knee chondromalacia with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).
 
3.  The criteria for a rating in excess of 10 percent for right knee chondromalacia with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

4.  Effective April 27, 2012, the criteria for a separate 20 percent rating for subluxation of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015). 

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for endocarditis have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in September 2005, November 2005, December 2005, April     2007, April 2008.  The case was last readjudicated in July 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, Social Security Administration (SSA) records, post-service treatment records, and VA examination reports. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, events during VA treatment, and his symptomatology and treatment history for the disabilities on appeal.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran contends that his impaired vision was incurred when his eyes were splashed with JP-5 in the early 1980's.  He also claims his impaired may also be due to a head injury during active duty.  The Veteran has also claimed that his currently diagnosed keratoconus had onset in service, but at that time it was misdiagnosed as refractive error.  

In specific regard to service connection for eye disabilities, congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  VBA Manual M21-1, III.iv.4.B.1.d.  Further, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, as refractive error is not a disease or injury    within the meaning of applicable legislation relating to service connection.  

The service treatment records showed that the Veteran entered service with defective visual acuity of 20/200 in the right eye and 20/100 in the left eye, correctible to 20/30 bilaterally.  Service treatment records show treatment on multiple occasions for eye/vision complaints, and several impressions were recorded, to include anisometropia, microtopia, and refractive error.  On discharge examination vision in the right eye was 20/400 and vision in the left eye was 20/200, correctible to 20/25 bilaterally.  

Service treatment records noted that the Veteran had a spool of aerial film drop on his head resulting in a 3 cm laceration of the top of the head just above the forehead.  He was given sutures.  During the January 1987 VA examination, the Veteran denied experiencing a loss of consciousness or any neurological symptoms related to the injury. 

Post-service in December 1989, the Veteran was determined to have an irregular cornea and referred to the eye clinic for evaluation.  At that time, he reported       that fuel splashed in his eyes in 1984.  The evidence documented a diagnosis of keratoconus in 1990.  He was fitted with lenses.  VA and private treatment records document ongoing eye treatment for dry eyes, anisocoria, keratoconus, floppy eyelid syndrome, myopia, astigmatism, presbyopia, and suspected glaucoma.  

On VA eye examination in June 2015, the examiner noted keratoconus diagnosed  in 1989, floppy eye lid syndrome in 2013, and anisocoria in 2014.  The Veteran reported that while keratoconus was initially diagnosed in 1989, he believed it developed within one year of entering service; however, the examiners in service erroneously attributed his visual impairment to myopia.  

Following a review of the claims file and an examination of the Veteran, the examiner opined that keratoconus did not exist prior to service, nor did it have       its onset in service.  The examiner noted that keratoconus is corneal degeneration which results in thinning and an irregular shape to the cornea.  Keratoconus     would cause irregular astigmatism and the eyeglass prescription in the entrance physical had no astigmatism correction which would argue against the presence     of keratoconus.  In fact, there was no significant astigmatism noted in service or   for several years thereafter.  While a genetic predisposition had been noted and keratoconus had also been associated with atopic diseases, the actual cause remained unknown at this point (Mayo Clinic).  


The examiner stated the service treatment records were also inconsistent with an unacknowledged diagnosis of keratoconus.  In this regard the examiner explained that while a diagnosis of keratoconus would often, in the early stages, manifest as myopia and astigmatism, as the disease progresses there would often be significant changes in refractive errors, whereas the Veteran's overall refractive errors were roughly similar from May 1980.  The changes in uncorrected visual acuity that were noted in service were explained as changes in refractive error, sophistication of the testers, and the fact that most charts go from 20/200 to 20/400 with no steps in between.  Significantly, bio-microscope examinations of the cornea in service were negative with no mention of clinically relevant findings such as striae or corneal thinning, which would be indicative of keratoconus.  Moreover, while the complete causes of keratoconus were unknown, one episode of fuel in the eye or being hit on top of the head with a film canister would not cause keratoconus.  The examiner concluded that in the end, the numbers that matter when examining eye disease were best corrected visual acuity, which in the Veteran's case were consistent on service induction and separation examinations.   

Finally, the examiner noted a diagnosis of floppy eyelid syndrome associated with keratoconus due to mechanical irritation resulting in chronic eye rubbing.  While a diagnosis of glaucoma was suspected, it had not been established.  In any event, glaucoma was not related to keratoconus.  Anisocoria was also not related to keratoconus.  The examiner stated that none of the noted disabilities pre-existed service.  

Upon review of the record the Board finds that the preponderance of the evidence is against the claim.  As noted, the Veteran's refractive error is not a disability     for which service connection can be established.  Moreover, the VA examiner addressed the in-service eye examination findings in relation to the Veteran's current eye disabilities and found that no current eye disability is related to  refractive errors noted during active duty.  Significantly, the only competent medical evidence of record addressing the question weighs against the claim.  


As to service connection for all other chronic eye disorders beyond any refractive errors, the examiner opined that the claimed eye conditions, first diagnosed after service, were less likely than not incurred in or caused by service, nor did these pre-exist active duty.  

The Board finds the 2015 VA examiner's opinion that the Veteran's claimed bilateral eye disorders are not related to service to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the examiner provided an adequate rationale for the opinion and cited to the medical literature in support of his findings.  Accordingly, this VA examiner's opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App.  295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  There is no competent medical opinion of record linking any current bilateral eye disorder to service.   

To the extent the Veteran believes that his current bilateral eye disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of eye disabilities require medical testing and expertise to determine.  Moreover, whether    the symptoms the Veteran experienced in service or following service are in any way related to a current eye disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, his opinion as to the diagnosis or etiology of his bilateral eye disorder is not competent medical evidence.  


Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the eye claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim        for service connection for bilateral eye disorder is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,     4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right and left knee chondromalacia with osteoarthritis have been rated under Diagnostic Code 5014-5010.

Traumatic arthritis shown by x-ray studies is rated based on limitation of motion of  the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 


Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a    20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II. 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Service connection for a bilateral knee disability was established effective January 1987.  The instant claim for an increased rating was filed in August 2005.  

December 2005 imaging studies revealed degenerative joint disease in both knees.  In January 2006 the Veteran reported falling due to knee buckling.  He complained of bilateral knee pain.  On VA examination in September 2006, active range of motion of the right knee was 0 to 100 degrees with pain at the end of the motion   on flexion.  Left knee flexion was to 100 degrees with pain at the end of flexion.  He exhibited 0 degrees extension with no painful motion.  Following repeated testing, the same measurements were noted with no fatigue, impaired endurance,   or weakened movement.  The examiner diagnosed chondromalacia patella with limited motion and bi-compartmental osteoarthritis in both knees.

The Veteran underwent a VA knee examination in June 2009.  He complained of constant right knee pain rated as four to nine out of 10.  Flare-ups occurred every day.  He treated the pain with occasional Naproxen or 1-2 Percocet daily.  He     also related popping, cracking, some stiffness, some swelling, but no apparent instability.  He used a right knee brace for ambulation.  He used a cane in the left hand, and he was observed to be tilting from one side to the other.  On examination there was tenderness and minimal degree of swelling in the right knee.  No increase in local heat.  Patellar inhibition test was positive.  Drawer test was negative.  Quadriceps reflex were barely discernible.  Muscle mass and strength was fair.  Right knee extension was to 0 degrees, active flexion was to 95 degrees active; passive flexion was to 95-115 degrees, with pain being the limiting factor.  

He also reported constant left knee pain rated as three to eight out of 10, with stiffness, swelling, but no instability.  On physical examination, patellar inhibition test was positive.  Drawer test was negative.  Muscle mass and strength was fair.  Quadriceps reflex were barely discernible.  There was no instability.  Active range of motion was 0 to 110 degrees, limited by pain.  Passive range of motion was to 125 degrees, with severe pain the limiting factor.

Except as noted in the history and examination above, there was no change in active or passive range of motion against resistance or with repetition.  The examiner noted additional losses of range of motion for the right and left knee of 5-10 degrees flexion and 3-5 degrees extension, due to painful motion.  X-rays revealed osteoarthritis.   The examiner determined that the Veteran would be unsuitable for any occupation requiring hard-impact activity, prolonged standing, walking, stair climbing, running, lifting, pushing, or shoving.  Sedentary employment was feasible. 

On VA examination in April 2012, the Veteran reported pain in the knees that had progressively worsened.  He stated that it had gone from intermittent knee pain associated primarily with specific activities such as crawling, to a daily constant pain rated as 8 out of 10.  There was pain on bending and squatting.  He was capable of sitting for 30 minutes, but would get increased knee pain and locking.  Standing for 15 minutes increased knee pain, as well as walking half a block to a block.  There was increased knee pain climbing stairs, although he was able to climb two flights with knee pain, while using a cane and a knee brace.  Flare-ups occurred twice per month and lasting 6 hours.  Flare-ups resolved with rest and medications.

Right knee flexion was to 115 degrees with pain at 100 degrees.  Left knee     flexion was to 125 degrees with pain at 120 degrees.  Extension was to 0 degrees bilaterally.  There was no additional loss of motion with repetitive movement.  Lachman test was negative.  There was no posterior instability or medial-lateral instability.  The examiner noted moderate lateral subluxation of the right patella.  There was no evidence or history of recurrent patellar subluxation/dislocation.      X-rays revealed right patellar subluxation.  The Veteran was capable of sitting for 30 minutes, standing 15 minutes, walking half a block and climbing 1 step without  assistive devices and up to 2 flights of stairs with a cane and knee braces due to bilateral chondromalacia with osteoarthritis the knees.  He was capable of doing sedentary work with the accommodation of being allowed to change from a sitting position every 30 minutes.  

At his hearing in October 2014, the Veteran endorsed knee cracking, popping, and swelling.  VA treatment records show that the Veteran injured his right knee in February 2015, when he slipped and fell on ice.    

On VA examination in June 2015, the Veteran stated that his knees had progressively worsened and his pain had increased.  In February 2015 he slipped on ice and fell injuring the right knee.  Imaging studies were conducted and reportedly he was told that something was torn, but that he was too heavy for surgery.  Instead, he was referred to physical therapy.  He was also given a knee brace which he used all of    the time, and a cane for walking long distances.  The Veteran denied flare-ups in symptoms.  He reported difficulty going from sitting to standing since his recent fall.


On examination, right knee range of motion was 0 to 110 degrees with no pain. There was evidence of pain with weight bearing.  The medial aspect of knee       was tender to firm palpation.  There was no evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions.  The examiner noted that x-rays in February 2015 revealed mild-moderate osteoarthritis and large joint effusion, and an MRI of the right knee in April 2015 showed medial and lateral meniscus tears and chondromalacia, moderate volume synovitis and chronic ACL disruption.  The examiner attributed the right knee findings to the fall in February 2015, adding that the fall was due to slipping on ice with no mention of any specific precipitating factors such as knee buckling.  

Left knee range of motion was 0 to 120 degrees without pain, with flexion primarily limited due to body habitus.  There was no evidence of pain with weight bearing or crepitus.  There was no additional functional loss or range of motion after three repetitions.  X-rays revealed no acute fracture or dislocation with mild narrowing  of the joint space of the medial patellar facet.

Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was normal with no reduction in strength or atrophy.  There was no evidence of recurrent subluxation, lateral instability, or recurrent effusion on either knee.  Joint stability testing was negative for instability.  Anterior instability (Lachman test) was normal.  Posterior instability (Posterior drawer test), medial and lateral instability tests were normal, bilaterally.  There was no evidence of recurrent patellar dislocation, meniscus (semilunar cartilage) condition, chronic exertional compartment syndrome or any other tibial or fibular impairment.  The examiner opined the knee disabilities did not impact his or ability to perform any type of occupational task

Pertaining to limitation of motion of the left knee, the range of motion findings detailed above do not show limitation so severe as to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  In this regard, during the course of the claim the Veteran's left knee flexion has been shown to be limited to, at worst, 100 degrees with pain.  He has also exhibited full left knee extension with pain, throughout the appeal.  The VA examiner in 2009 noted an additional loss of 3-5 degrees on extension due to painful motion.  As such, the evidence does not reflect limitation of motion to a compensable level under Diagnostic Codes 5260 and 5261, as his flexion was not limited to at least 45 degrees and his extension was not limited to at least 10 degrees, even when considering Deluca factors.  See DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a higher rating or separate ratings for limitation of extension and/or flexion of the left knee are not warranted. 

With regards to the right knee, the range of motion findings detailed above do not show limitation so severe as to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261 at any time throughout the appeal.  During the course of the claim the Veteran's right knee flexion was limited to, at worst to 0     to 95 degrees with additional losses of range of motion of 5-10 degrees on flexion and 3-5 degrees extension, due to painful motion.  As such, the evidence does not reflect limitation of motion to a compensable level under Diagnostic Codes 5260 and 5261, as his flexion was not limited to at least 45 degrees and his extension   was not limited to at least 10 degrees, even when considering Deluca factors.  See DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a higher rating or separate ratings for limitation of extension and/or flexion of the right knee are not warranted. 

Although the Veteran has reported pain associated with his range of motion, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that he should be given the maximum disability ratings under Diagnostic Codes 5260 and 5261 simply because he experienced pain throughout the range of motion of the knee.  Id.

As discussed above, the Board further finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that     the currently assigned 10 percent ratings for each knee properly compensate the Veteran for the extent of functional loss resulting from his disabilities.

The Board has also considered whether separate ratings can be assigned under Diagnostic Code 5257 for recurrent subluxation and lateral instability of the knee.  As previously noted, recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, and a      30 percent rating if it is severe.  38 C.F.R. § 4.71a. 

The Veteran has consistently complained of knee locking and buckling causing him to fall.  Although the evidence documented a fall in 2015, the VA examiner found it was not associated with knee problems, but rather a slip and fall on an icy surface.  No instability has been objectively shown for either knee.  The VA examiner in 2015 found no evidence of instability or subluxation, but did note that MRI findings of the right knee showed medial and lateral meniscus tears and chronic ACL disruption.  Significantly, however, the examiner noted that those findings due to the fall in February.  Thus, such findings are not for consideration in evaluating his service-connected right knee chondromalacia with osteoarthritis.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).

However, on VA examination in April 2012, although the examiner noted no evidence or history of recurrent patellar subluxation/dislocation, moderate lateral subluxation of the right patella was noted and confirmed by imaging studies.  There is no prior MRI or other objective measure to show subluxation occurring prior to the April 2012 examination.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that effective April 27, 2012, a separate rating of 20 percent is warranted for right knee moderate subluxation under Diagnostic Code 5257.  A higher rating of 30 percent is not warranted as severe recurrent subluxation or lateral instability has not been shown at any time during the appeal.  38 C.F.R.        § 4.71a, Diagnostic Code 5257. 

Pertaining to the left knee, as the medical findings showed no laxity and no objective evidence of subluxation or instability, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for that knee.  

Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  In this regard, the Board finds that a higher or separate rating would not be warranted under Diagnostic Codes 5258 or 5259 for either knee because there is no history of semilunar cartilage involvement.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities in either knee.  Further, as the Veteran has motion of his knees, ankylosis is clearly not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

While the Veteran is competent to report that his disabilities are worse than presently evaluated, whether a disability has worsened sufficiently to meet           the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for higher and/or separate disability ratings, his complaints and the medical findings do not support a finding that he meets the schedular requirements for higher and/or separate ratings than those currently assigned, as explained and discussed above.

For all the foregoing reasons, a separate 20 percent rating for moderate right knee subluxation is being assigned effective April 27, 2012, and the claims for higher ratings for chondromalacia with osteoarthritis of the right and left knees must be denied.  In reaching the decision the Board has favorably applied the benefit-of- the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher and/or separate ratings for any knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss to include factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities, to include the knees, contemplate a wide variety of manifestations and functional loss.  In any event, the evidence does not show that the Veteran's bilateral knee disorder, has resulted in marked interference with employment or any hospitalization during the course of the claims.  Consequently, referral for extraschedular consideration is not warranted.  As the rating criteria are therefore adequate to evaluate the Veteran's disability, referral for consideration of an extraschedular rating is not warranted. 

As a final matter, a claim for a total disability rating based on individual unemployability (TDIU) may be considered part of the claim for benefits for        the underlying disability when raised by the record.  Rice v. Shinseki, 22 Vet.    App. 447 (2009).  Here, during the course of this appeal the RO denied a claim      of entitlement to TDIU in a June 2012 rating decision.  The Veteran did not appeal that denial, nor has he since raised a new claim for TDIU.  Moreover, the 2015 VA examiner noted the Veteran's knee disabilities did not impact his ability to perform occupational tasks.  Accordingly, the Board finds that no further action pursuant to Rice is necessary.


Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he is entitled to disability compensation under the provisions of 38 U.S.C.A. § 1151 for endocarditis due to automatic implantable cardioverter/defibrillator (AICD).  He alleges that he developed an infection and blood clot due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA during treatment rendered in August and September 2005, and as a result, he developed additional heart disability, to include endocarditis.  

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise    the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2015).


It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.    38 C.F.R. § 3.361(c)(1), (2).

A June 2005 treatment record noted cardiac catheterization which showed nonischemic dilated cardiomyopathy and severe left ventricle (LV) dysfunction      with anterior and anteroseptal akinesis.  Treatment records noted remote data showing 10 percent left ventricle ejection fraction (LVEF).  In August 2005 he was referred an implantable cardioverter defibrillator (ICD) procedure.  A clinician noted diagnoses of congestive heart failure and nonischemic dilated cardiomyopathy likely due to hypertension and past alcohol consumption.  It was noted that the Veteran was admitted for ICD despite a history of noncompliance with medical treatment for various conditions including diabetes and hypertension.  

An August 25, 2005 report noted that the technical aspects alternatives and risks    of defibrillator implantation with defibrillator threshold testing were reviewed with the Veteran.  Risks of the procedure included infection, bleeding, pneumothorax possibly requiring chest tube, cardiac puncture possibly resulting in pericardial tamponade requiring emergent pericardiocentesis, clot formation with possible thromboembolism, failure defibrillation requiring additional procedure to improve defibrillation function, and combined <0.1 risk of stroke, heart attack and death.  It was noted that the Veteran was given an opportunity to have questions answered after which he proceeded to sign the informed consent form, which was placed in the chart.  Discharge notes showed that the ICD internal placement was performed without complication.  The ICD pocket site was intact without redness, swelling, drainage, or tenderness.  It was noted that overnight the Veteran had some episodes of premature ventricular contractions (PVCs) and a few episodes of tachycardia.  
Percocet was given for pain and followed up for arrhythmia.  He was discharged on August 26, 2005 with no complications.  When he was seen September 9, 2005, no complications were noted.  

On September 17, 2005, the Veteran presented with a 2-day history of painful, red, swollen left chest around the ICD/pacer placement incision site.  He also noted some intermittent bloody drainage around the lateral edge of the suture site which never completely healed.  The clinician noted cellulitis at the pacemaker and implantation site.  The Veteran was transferred to a different VA facility for reassessment and likely removal and replacement of his defibrillator/pacemaker.  Five days later, a clinical note reflects a history of dilated cardiomyopathy, status post-automatic ICD placement and subsequent removal for pocket infection, bacteremic with right atrial mass, presumed infected thrombus from ICD wire.

On September 21, 2005, the Veteran underwent ICD/lead extraction.  An echocardiogram showed moderate LV enlargement, severely decreased LV   systolic function, ischemic heart disease, and infective endocarditis.  On September 23, 2005, a central catheter/midline catheter insertion was used for IV antibiotics.  A September 26, 2005 entry refers to multiple episodes of non-sustained ventricular tachycardia after removal of the ICD.  However, this was shown to resolve toward the end of September 2005.  A September 30, 2005 echocardiogram showed superior vena cava clot with anti-coagulant initiated planned to last for 6 months with termination at the end of March 2006.  In October 2005, he was admitted to      a nursing facility for rehabilitation.  February 2006 echocardiograms no longer showed right atrium endocarditis and also showed no significant heart abnormalities and that the LV systolic function recovered to normal or near normal.  Subsequent VA treatment notes reflect normal LVEF, regular rate and rhythm and normal heart sounds. 

A VA cardiology opinion was obtained in June 2015.  The physician noted that the Veteran had a history of hyperlipidemia, hypertension, morbid obesity, diabetes, history of alcohol abuse, obstructive sleep apnea, depression, and history of nonischemic cardiomyopathy, when he presented for an evaluation for sleep    apnea in 2004.  An echocardiogram revealed an ejection fraction of less than         10 percent.  He was admitted with congestive heart failure and treated.  He          was discharged home in good medical condition but continued to have several readmissions for exacerbation of his congestive heart failure.  It was noted that       at that time, the Veteran was a heavy alcohol user and his cardiomyopathy was felt to be caused by alcohol consumption.  On June 28, 2005, he underwent cardiac catheterization which showed mild, nonobstructive coronary disease with luminal irregularities, no evidence of previous myocardial infarction, and moderate to severe pulmonary hypertension and with pulmonary pressures of 70 mm Hg.  Ejection fraction was estimated at 10-20 percent.  At that time he was transferred   to Salt Lake City VA hospital where he underwent placement of an ICD on August 28, 2005.  He was discharged the following day.  On September 9, 2005, he was seen in the defibrillator clinic and had no problems.  

Reportedly, thereafter he developed swelling of his pacemaker site and on September 27, 2005 he was seen in the emergency room at the Denver VA where he was admitted for possible infection of the ICD site.  He was cultured and started on medication.  Cultures grew methicillin sensitive staph aureus.  He was transferred back to Salt Lake City VA and underwent removal of the ICD and its leads.  Cultures grew staph aureus of the catheter tip.  An echocardiogram revealed a highly mobile mass in the right atrium extending into the superior vena cava, felt to be thrombus.  He was placed on medication for a suspected infected thrombus, and changed to a different medication.  He was transferred back to the VA Hospital in Denver and his antibiotics were continued for 42 days.  On October 28, 2005, repeat echocardiogram showed complete resolution of the right atrial thrombus, and his ejection fraction    had markedly improved to 50 percent.  The Veteran therefore no longer met the criteria for ICD placement.  Since that time, the Veteran remained afebrile with no     evidence of return of his staph endocarditis.  He was last seen on July 9, 2007.  Echocardiogram done 3 months prior showed the Veteran's ejection fraction to 
be 65 percent.  Presently the Veteran denied shortness of breath, dyspnea with exertion, or exertional chest pain.
	
The physician opined that the Veteran did not suffer from endocarditis or other heart disability that was caused or worsened as a result of August 2005 and September 2005 VA treatment for automatic ICD internal placement.  He had endocarditis that was successfully treated without any residual disability.  His nonischemic cardiomyopathy that was unrelated to his endocarditis and present prior to his ICD placement also responded to treatment.  The physician further noted that when treatment was rendered the Veteran met the criteria for ICD placement and infection was noted as a complication in the operative consent   form.  Furthermore, the Veteran was discharged at the appropriate time.

First, the Board finds that the evidence is against a finding that the Veteran in fact currently suffers from an additional disability due to treatment rendered in August and September 2005.  In this regard, the VA physician noted that the October 28, 2005, repeat echocardiogram showed complete resolution of the right atrial thrombus, and his ejection fraction had markedly improved to 50 percent.  At hearing in 2014, the Veteran described his symptoms when treated in 2005, including skin irritation, however, he did not identify any current symptoms at hearing.  Additionally, the VA physician noted that the Veteran denied shortness of breath, dyspnea with exertion, or exertional chest pain.  While VA treatment records after 2009 document a history of heart failure and endocarditis, there is no indication of recurrence or active treatment or related symptoms. 

Nonetheless, despite whether the Veteran currently suffers from an additional disability, the Board finds that his claim cannot prevail under the remaining criteria set forth under 38 U.S.C.A. § 1151.  In that regard, the preponderance of the evidence demonstrates that ICD placement and subsequent removal was not the result of VA error or negligence, and that an infection at the ICD site was  foreseeable risks of the procedure of which the Veteran was informed prior to the ICD placement. 

The most probative evidence of record fails to establish that the Veteran incurred  an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  In this regard, the Board finds the June 2015 VA physician's opinion of significant probative value.  The VA physician found no failure on the part of the VA to timely diagnose and properly treat the Veteran's condition and no negligence, carelessness or lack of skill in its treatment of the Veteran. The physician explained that the Veteran's endocarditis was successfully treated without any disability.  His non-ischemic cardiomyopathy that was unrelated to his endocarditis and present prior to his ICD placement also responded to treatment.  The Veteran met the criteria for ICD placement and infection was noted as a complication in the operative consent form.  The Veteran was discharged at the appropriate time.  Therefore, there was no carelessness, negligence on the part of VA from a cardiac viewpoint.  Accordingly, because it    is clear that the Veteran's problems were a reasonably foreseeable consequence      of the ICD placement procedure, the Veteran's claim cannot prevail.

The Board notes that the Veteran has contended that he suffers from additional disability, including endocarditis, due to improper care on the part of the VA under 38 U.S.C.A. § 1151.  While the Veteran is competent to describe his symptoms, he is not shown to possess specialized training sufficient to render a medical opinion as to the etiology of a cardiac disability.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has offered only conclusory statements when contending that his infection at the ICD placement  site and endocarditis was caused or aggravated by improper care by the VA.  By contrast, the VA physician took into consideration all of the relevant facts in providing the opinion, to include the symptoms prior to, during, and after taking  the procedure and associated risks.  Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the VA physician and health care providers than the Veteran's lay opinions.  Id.  

For the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.



ORDER

Service connection for an eye condition is denied.

A disability rating in excess of 10 percent for chondromalacia with osteoarthritis of the right knee is denied.

A disability rating in excess of 10 percent for chondromalacia with osteoarthritis of the left knee is denied.

Effective April 27, 2012, a separate rating of 20 percent is granted for right knee subluxation, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for endocarditis due to VA treatment associated with an automatic implantable cardioverter/defibrillator, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


